ACCEPTED
                                                                             04-14-00807-CV
                                                                 FOURTH COURT OF APPEALS
                                                                      SAN ANTONIO, TEXAS
                                                                       5/29/2015 10:52:07 AM
                                                                              KEITH HOTTLE
                                                                                      CLERK
                       No. 04-14-00807-CV


                  In the Court of Appeals for the            FILED IN
                                                      4th COURT OF APPEALS
                 Fourth Court of Appeals District      SAN ANTONIO, TEXAS
                       San Antonio Division          05/29/2015 10:52:07 AM
                                                        KEITH E. HOTTLE
                                                              Clerk

                    BRADLEY AERY, et al.,
                                         Appellants,
                           vs.

                     HOSKINS, INC., et al.,
                                              Appellees,


FROM THE 36TH JUDICIAL DISTRICT COURT OF MCMULLEN COUNTY, TEXAS


          BRENT C. HOSKINS' JOINDER IN BRIEF OF
      APPELLEES C. CLIFTON HOSKINS AND HOSKINS, INC.


                              HORNBERGER FULLER & GARZA
                              INCORPORATED
                              7373 Broadway, Suite 300
                              San Antonio, Texas 78209
                              (210) 271-1700 - Fax: (210) 271-1730
                                 David W. Navarro
                                 State Bar No.24027683
                                 Email: dnavarro@hfgtx.com
                                 Mark A. Randolph
                                 State Bar No. 00791484
                                 Email: randolph@hfgtx.com
                                 Brendan C. Holm
                                 State Bar No. 24087737
                                 Email: bholm@hfgtx.com
                              ATTORNEYS FOR APPELLEE,
                              BRENT C. HOSKINS
                               No. 04-14-00807-CV


                         In the Court of Appeals for the
                        Fourth Court of Appeals District
                              San Antonio Division


                            BRADLEY AERY, et al.,
                                                 Appellants,

                                    vs.
                             HOSKINS, INC., et al.,
                                                      Appellees,

    FROM THE 36™ JUDICIAL DISTRICT COURT OF MCMULLEN
                      COUNTY, TEXAS


             BRENT C. HOSKINS' JOINDER IN BRIEF OF
         APPELLEES C. CLIFTON HOSKINS AND HOSKINS, INC.


TO THE HONORABLE JUSTICES OF THE COURT:

        COMES NOW Appellee Brent C. Hoskins and presents his joinder in Brief

of Appellees C. Clifton Hoskins and Hoskins, Inc. demonstrating that the trial

court correctly granted summary judgment on the dispositive legal issue in this

case.

        Appellee Brent C. Hoskins joins in the Brief of Appellees Cliff Hoskins and

Hoskins, Inc. as the trial court ordered that the February 9, 1966 Deed from Sam E.

Quinn to James L. House conveying the lands of the 623.93-acre Quinn Tract (Vol.
95, pg. 451) (the "House Deed") did not convey Same E. Quinn's non-participating

royalty interests in the Ray Tract and Hoskins Tract, originally established and

described in that certain November 7, 1963 Partition and Royalty Deed (Vol. 95,

pg. 357) and subsequently conveyed to Hazel Hoskins and L.R. Hoskins by that

certain February 11, 1966 Deed from Sam E. Quinn to L. R. Hoskins and Hazel

Hoskins conveying his non-participating royalty interest in the Ray Tract and

Hoskins Tract should be upheld.

      Wherefore, Appellee Brent C. Hoskins respectfully requests that this Court

affirm the judgment of the district court and that he have such further relief to

which he is entitled.


                                     Respectfully submitted,

                                     HORNBERGER FULLER & GARZA
                                     INCORPORATED
                                     7373 Broadway, Suite 300
                                     San Antonio, Texas 78209
                                     (210) 271-1700 - Telephone
                                     (210) 271-1730 - Facsimile
                                   By:
                                     Davi^W^avarro
                                      Statefear No.24027683
                                      Emaih dnavarro@hfgtx.com
                                      Mark A. Randolph
                                      State Bar No. 00791484
                                      Email: randolph@hfgtx.com
                                      Brendan C. Holm
                                      State Bar No. 24087737
                                      Email: bholm@hfgtx.com

                                    ATTORNEYS FOR APPELLEE,
                                    BRENT C. HOSKINS




                         CERTIFICATE OF COMPLIANCE

     The undersigned certifies this Brief complies with the type-face and length

requirements of amended rule 9.4 of the Texas Rules of Appellate Procedure.

Exclusive of the exempted portions stated in amended rule 9.4(i)(l), the Brief

contains 250 words, as calculated by Microsoft Word 2007, the program used to

prepare this document.
                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing has been
delivered via EMAIL, on this the       day of May, 2015, to:

Ms. Rosemarie Kanusky                          Attorneys for Intervenors and
Mr. John W. Weber Jr.                          Third-Party Plaintiffs James House Family
Mr. Jeffrey A. Webb
Mr. James Summers
Fulbright & Jaworski L.L.P/
300 Convent Street, Suite 2100
San Antonio, Texas 78205-3792

Mr. Dan Pozza                                   Attorney for Plaintiffs Brad and Randi Aery
Law Office of Dan Pozza
239 East Commerce Street
San Antonio, Texas 78205

Mr. C. David Kinder                             Attorneys for Defendants Hoskins, Inc. and
Ms. Ellen Mitchell                              C. Clifton Hoskins
Dykema Cox Smith
112 E. Pecan Street, Suite 1800
San Antonio, Texas 78205

Mr. Michael Sartori
Law Office of Michael C. Sartori
P.O.Box 1222
502A Houston Street
George West, Texas 78022

Ms. Melanie H. Phipps                           Attorney for Plaintiffs Brad and Randi Aery
Kustoff & Phipps, LLP
4103 Parkdale Street
San Antonio, Texas 78229

Mr. Marc K. Whyte                               Attorney for Plaintiffs Brad and Randi Aery
Whyte, PLLC
209 Tuttle
San Antonio, Texas 78209

Mr. John G. George, Jr.
Mr. Matthew F. Wymer
Beirne, Maynard & Parsons, L.L.P.
The Weston Centre
112 East Pecan Street, Suite 2750
San Antonio, Texas 78205
Mrs. Julia Mann                          Attorneys for Defendants Lee Ann Kulka,
Mr. Peter Hosey                          Lee Roy Hoskins, III and Andrea Jurica
Jackson Walker L.L.P.
112 E. Pecan Street, Suite 2400
San Antonio, Texas 78205

Mr. Ezra Johnson                         Attorney for Defendant Black C. Hoskins
Uhl, Fitzsimons, Jewett & Burton, PLLC
4040 Broadway, Suite 430
San Antonio, Texas 78209

Mr. David L. Ylitalo                     Attorney for Defendant Leonard K. Hoskins
Coats Rose, P.C.
1020 Northeast Loop 410, Suite 800
San Antonio, Texas 78209

Mr. Bruce D. Oakley                      Attorney for Defendants Sundance Energy, Inc.,
Mr. Robert Pillow                        SEA Eagle Ford, LLC, and Armadillo E&P, Inc.
Hogan Lovells US LLP
700 Louisiana, Suite 4300
Houston, Texas 77002

Mr. Jason A. Newman                      Attorney for Third-Party Defendant
Baker Botts L.L.P.                       Texoz E&P I, Inc.
One Shell Plaza
910 Louisiana Street
Houston, Texas 77002-4995

Mr. Conner R. Jackson                    Attorneys for Third-Party Defendant
Mr. R. Clay Hoblit                       Aurora Resources Corp.
Hoblit Ferguson Darling, LLP
2000 Frost Bank Plaza
802 North Carancahua
Corpus Christi, Texas 78401

Mr. Benjamin F. Youngblood III           Attorney for Jane Hoskins
Benjamin F. Youngblood, III, P.L.L.C
8207 Callaghan Road, Suite 100
San Antonio, Texas 78230
Mr. Kevin F. Mickits                     Attorney for Third-Party Defendant
Mr. John C. Heymann                      Kebo Oil & Gas, Inc.
Upton, Mickits & Heymann, L.L.P.
7800 IH-10 West, Suite 740
San Antonio, Texas 78230



                                   Da\'M WANavarro
                                   Mal^JyA. Randolph
                                   Brendan C. Holm